            Case 3:19-cv-05937-BJR Document 67 Filed 12/11/20 Page 1 of 6




 1

 2

 3

 4

 5

 6                                                             The Honorable Barbara J. Rothstein
 7

 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT TACOMA
10   FREEDOM FOUNDATION, a                                NO. 3:19-cv-05937-BJR
     Washington non-profit corporation,
11                                                        JOINT STIPULATION AND
                               Plaintiff,                 MOTION TO SET BRIEFING
12                                                        SCHEDULE AND TO EXTEND
            v.                                            CASE SCHEDULE ORDER
13                                                        DATES
     JOEL SACKS, in his official capacity as
14   Director of Washington State Department
     of Labor & Industries; HEATHER
15   NORMOYLE, in her individual capacity;
     and ELIZABETH SMITH, in her
16   individual capacity,
17                             Defendants.
18                                           I.   MOTION
19          Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, and Local Civil Rules

20   7(d)(1) and 10(g), and the Court’s Standing Order (Dkt. 61), the parties to the above-captioned

21   case, including the Plaintiff, FREEDOM FOUNDATION (“Plaintiff” or the “Foundation”);

22   JOEL SACKS, in his official capacity as Director of the WASHINGTON STATE

23   DEPARTMENT OF LABOR & INDUSTRIES; and HEATHER NORMOYLE, and

24   ELIZABETH SMITH (collectively, the “Defendants”); by and through their undersigned

25   attorneys, have stipulated to and hereby jointly request the Court’s approval of a consolidated

26   briefing schedule for Cross-Motions for Summary Judgments and an extension of time, of sixty

       JOINT STIPULATION AND MOTION TO                1               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                                         800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                                            Seattle, WA 98104-3188
       DATES                                                                      (206) 464-7744
       NO. 3:19-CV-05937-
             Case 3:19-cv-05937-BJR Document 67 Filed 12/11/20 Page 2 of 6




 1   (60) days, to the other case schedule deadlines in this matter, and in support thereof, further state
 2   as follows:
 3          1.        Plaintiff’s original Complaint was filed on October 2, 2019 (Dkt. 1), and the
 4   Parties stipulated to the filing of an Amended Complaint on December 13, 2019 (Dkt. 16).
 5          2.        On February 7, 2020, the Court issued its Minute Order Setting Trial and Pretrial
 6   Dates. Subsequently, on August 24, 2020, the Court signed an Order for Stipulated Extension of
 7   Discovery Cutoff and Related Deadlines (the “Schedule Order”) (Dkt. 58).
 8          3.        The Schedule Order establishes a deadline of December 14, 2020, for dispositive
 9   motions, and schedules trial to be held in March, 2021, with pretrial deadlines in February and
10   March, 2021.
11          4.        The Parties have concluded discovery pursuant to the Schedule Order and have
12   prepared Cross-Motions for Summary Judgment, which the Parties believe will dispose of all
13   claims in this case. The Parties believe judicial economy will best be served by consolidating
14   these Cross-Motions.
15          5.        The Defendants filed their Motion for Summary Judgment and supporting papers
16   on December 4, 2020 (Dkts.              .
17          6.        The undersigned counsel for the parties have conferred and agreed upon a
18   briefing schedule for Plaintiff’s Cross-Motion for Summary Judgment and Response to
19   Defendants’ Motion for Summary Judgment, the Defendants’ Response and Reply, and
20   Plaintiff’s Reply.
21          7.        The Parties stipulate to and request entry of the following schedule for their
22   Cross-Motions for Summary Judgment:
23               i.   Plaintiff’s   Response     and   Cross-Motion   for     Summary Judgment          due
24                    January 7, 2021, maximum of forty-five (45) pages.
25            ii.     Defendants’ Consolidated Response and Reply due February 4, 2021, maximum
26                    of forty (40) pages.

       JOINT STIPULATION AND MOTION TO                    2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                                               800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                                                  Seattle, WA 98104-3188
       DATES                                                                            (206) 464-7744
       NO. 3:19-CV-05937-
             Case 3:19-cv-05937-BJR Document 67 Filed 12/11/20 Page 3 of 6




 1            iii.     Plaintiff’s Reply due February 18, 2021, maximum of twenty-five (25) pages.
 2           8.        The undersigned counsel have further conferred concerning the length of the
 3   aforementioned extension of the Schedule Order (Dkt. 58), and agree that an additional sixty
 4   (60) days will likely be sufficient to allow for counsel to conclude the necessary briefing and for
 5   the Court to consider the Cross-Motions and potentially schedule a hearing, should it be so
 6   inclined. Counsel therefore jointly request that all remaining scheduling order dates be extended
 7   by sixty (60) days.
 8           9.        No party will be prejudiced by such relief. Moreover, a minor delay will not
 9   require any greater expenditure of the Court’s time or resources, and will allow all parties to
10   brief their respective dispositive motions for the Court’s consideration.
11           10.       For the Court’s convenience, the proposed modification to the existing Schedule
12   Order (Dkt. 58) is set forth below.
13                i.   Motions in limine should be FILED and NOTED by:               April 12, 2021
14            ii.      Agreed pretrial order LODGED with the Court by:               April 26, 2021
15            iii.     Pretrial conference will be held at 8:30 a.m. on:             May 3, 2021
16            iv.      Trial brief, proposed voir dire & jury instructions due:      May 3, 2021
17                v.   FIVE DAY JURY TRIAL set for 9:00 a.m. on:                     May 17, 2021
18           WHEREFORE, the Plaintiff and Defendants jointly request that the instant motion be
19   granted, that the Court accept foregoing consolidated briefing schedule, that the remaining
20   Scheduling Order dates be extended by sixty (60) days, that the present case schedule be further
21   modified as set forth above, and that the Court order such other relief as is deemed equitable and
22   just.
23

24

25

26

       JOINT STIPULATION AND MOTION TO                    3                ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                                              800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                                                 Seattle, WA 98104-3188
       DATES                                                                           (206) 464-7744
       NO. 3:19-CV-05937-
             Case 3:19-cv-05937-BJR Document 67 Filed 12/11/20 Page 4 of 6




 1                                        II.      STIPULATION
 2          IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, that

 3   this Court should enter an order providing that:

 4          1.      The following briefing and hearing schedule shall govern resolution of this case:

 5                 DATE                                            EVENT

 6    January 7, 2021                    Plaintiff’s Cross-Motion for Summary Judgment and
                                         Opposition to Defendants’ Motion for Summary Judgment
 7                                       (Maximum 45 pages)

 8    January 28, 2021                   Defendants’ Opposition to Plaintiff’s Cross-Motion and
                                         Reply in Support of Motion for Summary
 9                                       Judgment (Maximum 40 pages)
10
      February 14, 2021                  Plaintiff’s Reply in Support of Cross-Motion for Summary
11                                       Judgment (Maximum 25 pages)

12
      April 12, 2021                     Motions in limine should be FILED and NOTED
13

14    April 26, 2021                     Agreed pretrial order LODGED with the Court
15
      May 3, 2021                        Pretrial conference will be held at 8:30 a.m.
16

17    May 3, 2021                        Trial brief, proposed voir dire & jury instructions due
18
      May 17, 2021                       JURY TRIAL set for 9:00 a.m.
19

20

21
            2.      Except as amended via this stipulation, all other scheduling Orders issued in this
22
     case shall remain in full force and effect.
23

24

25

26

       JOINT STIPULATION AND MOTION TO                  4               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                                           800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                                              Seattle, WA 98104-3188
       DATES                                                                        (206) 464-7744
       NO. 3:19-CV-05937-
            Case 3:19-cv-05937-BJR Document 67 Filed 12/11/20 Page 5 of 6




 1

 2   It is SO AGREED this 10th day of December, 2020.

 3   /s/ Brendan Selby                                /s/ Robert Bouvatte
     Brendan Selby, WSBA #55325                       Robert A. Bouvatte, Jr., WSBA #50220
 4   Jeffrey C. Grant, WSBA #11046                    Eric R. Stahlfeld, WSBA #20020
     Assistant Attorneys General                      Sydney Phillips, WSBA #54295
 5   Complex Litigation Division                      Freedom Foundation
     800 Fifth Avenue, Suite 2000                     P.O. Box 552
 6   Seattle, WA 98104                                Olympia, WA 98507-9501
     Brendan.selby@atg.wa.gov                         rbouvatte@freedomfoundation.com
 7   Jeffrey.grant@atg.wa.gov                         estahlfeld@freedomfoundation.com
     Attorneys for Defendants Joel Sacks,             sphillips@freedomfoundation.com
 8   Heather Normoyle, and Elizabeth Smith            Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       JOINT STIPULATION AND MOTION TO            5               ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                                     800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                                        Seattle, WA 98104-3188
       DATES                                                                  (206) 464-7744
       NO. 3:19-CV-05937-
             Case 3:19-cv-05937-BJR Document 67 Filed 12/11/20 Page 6 of 6




 1                                                   ORDER
 2          Having reviewed the foregoing stipulation and good cause appearing therefore, IT IS
 3   HEREBY ORDERED:
 4          1.      The following briefing and hearing schedule shall govern resolution of this case:
                   DATE                                            EVENT
 5

 6    January 7, 2021                    Plaintiff’s Cross-Motion for Summary Judgment and
                                         Opposition to Defendants’ Motion for Summary Judgment
 7                                       (Maximum 45 pages)

 8    January 28, 2021                   Defendants’ Opposition to Plaintiff’s Cross-Motion and
                                         Reply in Support of Motion for Summary
 9                                       Judgment (Maximum 40 pages)
10
      February 14, 2021                  Plaintiff’s Reply in Support of Cross-Motion for Summary
11                                       Judgment (Maximum 25 pages)

12
      April 12, 2021                     Motions in limine should be FILED and NOTED
13

14    April 26, 2021                     Agreed pretrial order LODGED with the Court

15
      May 3, 2021                        Pretrial conference will be held at 8:30 a.m.
16

17    May 3, 2021                        Trial brief, proposed voir dire & jury instructions due

18
      May 17, 2021                       JURY TRIAL set for 9:00 a.m.
19

20
            2.      Except as amended via this stipulation, all other scheduling Orders issued in this
21
     case shall remain in full force and effect.
22
            IT IS SO ORDERED.
23
            DATED this 11th day of December, 2020.
24

25
                                                   The Honorable Barbara J. Rothstein
26                                                 U.S. DISTRICT COURT JUDGE


       JOINT STIPULATION AND MOTION TO                  6               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                                           800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                                              Seattle, WA 98104-3188
       DATES                                                                        (206) 464-7744
       NO. 3:19-CV-05937-
